NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2906-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANDRE F. OLIVEIRA,

     Defendant-Appellant.
_______________________

                   Submitted June 7, 2022 – Decided June 20, 2022

                   Before Judges Fisher and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 18-03-0353.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (William P. Miller, Assistant Prosecutor, of
                   counsel; Catherine A. Foddai, Legal Assistant, on the
                   brief).

PER CURIAM
        Defendant was charged in an indictment with various drug offenses and

pleaded guilty in November 2018 to first-degree maintaining or operating a

controlled dangerous substance production facility, N.J.S.A. 2C:35-4. On

February 1, 2019, in accordance with a plea agreement, the trial judge imposed

a ten-year prison term with a three-year period of parole ineligibility.

        Defendant did not file a direct appeal but instead, on August 26, 2019,

filed a pro se post-conviction relief (PCR) petition, arguing his trial attorney

failed to: adequately advise him of the penal consequences of his guilty plea;

explain the Brimage1 guidelines; review discovery with him so he could make

an informed decision about accepting a plea offer or going to trial; move for the

suppression of evidence and the suppression of statements he gave to police; and

sufficiently advise him about his appeal rights. The PCR judge denied the

petition without conducting an evidentiary hearing.

        Defendant appeals, arguing:

              I. [DEFENDANT] IS ENTITLED TO AN
              EVIDENTIARY HEARING ON HIS CLAIMS THAT
              HIS ATTORNEY RENDERED INEFFECTIVE
              ASSISTANCE OF COUNSEL BY FAILING TO FILE
              A DIRECT APPEAL THAT HE OTHERWISE
              WOULD HAVE TAKEN AND BY FAILING TO
              ADVISE HIM ADEQUATELY DURING THE PLEA
              PROCESS SO THAT HE COULD MAKE AN

1
    State v. Brimage, 153 N.J. 1 (1998).
                                                                           A-2906-20
                                           2
            INFORMED DECISION ABOUT                    PLEADING
            GUILTY OR GOING TO TRIAL.

            II. THE PCR COURT ERRONEOUSLY RULED
            THAT    [DEFENDANT'S] CLAIMS   WERE
            PROCEDURALLY BARRED.

We agree with the PCR judge that defendant was not entitled to an evidentiary

hearing and not entitled to relief because there is no genuine factual dispute

about the adequacy of the advice rendered. Because of that ruling, we need not

consider whether the PCR judge properly found defendant's ineffectiveness

claims procedurally barred.

      The trial record itself reveals there is no merit in any of defendant's

ineffectiveness claims. Defendant argues he was insufficiently advised about his

criminal exposure, but the judge explained to him that the offense to which he

was pleading guilty ordinarily called for a prison term between ten and twenty

years and that the State had agreed to offer a sentence "at the bottom of the

range." As for the claim that counsel did not review discovery with him,

defendant was, in fact, asked about that during the plea hearing and

acknowledged counsel had, in fact, reviewed with him the evidence and the

police reports.

      Defendant claimed that his trial attorney never filed any motions on his

behalf, but the attorney had filed a suppression motion and the trial court was

                                                                          A-2906-20
                                       3
prepared to begin hearing testimony on that application when defendant agreed

to accept a plea offer that was the minimum that could be imposed (and less than

called for by the Brimage guidelines) for the charge to which defendant agreed

to plead guilty.

      And, while the failure of an attorney to file a direct appeal when requested

is a sound basis for post-conviction relief – in the form of allowing a direct

appeal to be heard out of time, State v. Carson, 227 N.J. 353, 354 (2016) – the

record here, viewed in the light most favorable to defendant, reveals that he was

represented by privately-retained counsel who advised that if defendant wished

him to file an appeal on his behalf, defendant would be required to pay him.

Certainly, private counsel was not obligated to file an appeal without having

been compensated as he sought. But defendant was also advised at the time – as

demonstrably revealed by the appeal rights form he signed – that if he could not

afford counsel for an appeal, an attorney would be appointed for him. Defendant

has shown nothing to suggest he requested court-appointed counsel, let alone

proof that he asked either his trial attorney or an appointed attorney to file an

appeal on his behalf.




                                                                            A-2906-20
                                        4
      Finding no merit in any of defendant's arguments, and without reaching

defendant's second point, we reject the contention that defendant was entitled to

an evidentiary hearing.

      Affirmed.




                                                                           A-2906-20
                                       5